Citation Nr: 1216859	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  04-29 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for arthritis/arthralgia, to include as secondary to service-connected hepatitis.

3.  Entitlement to chronic fatigue, pain, and depression, to include as secondary to service-connected disabilities (depression disorder).

4.  Entitlement to service connection for a gastrointestinal disorder (claimed as diarrhea), to include as secondary to service-connected disabilities.

5.  Entitlement to a compensable evaluation for infectious hepatitis, other than hepatitis C (hereinafter referred to simply as "infectious hepatitis").

6.  Entitlement to a compensable evaluation for rheumatoid arthritis.

7.  Entitlement to a 10 percent rating based upon multiple noncompensable service-connected disabilities, under 38 C.F.R. § 3.324 (2011).

8.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).

9.  Entitlement to special monthly compensation (SMC) based upon the need for regular aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	J. Wade Jenkins, Esq.


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1955 to March 1957.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In May 2007 and January 2010, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for further development and adjudicative action.  In an April 2011 Supplemental Statement of the Case (SSOC), the RO/AMC affirmed the determinations previously entered.  The case was then returned to the Board for further appellate review.

During most of the pendency of this appeal, the Disabled American Veterans was the Veteran's appointed representative.  He essentially indicated in September 2011, however, that he no longer wanted this organization representing him.  See 38 C.F.R. § 14.633 (2011).  Specifically, he submitted a VA Form 21-22a in September 2011 appointing J. Wade Jenkins as his accredited representative.  See 38 C.F.R. § 14.630 (2011).  Accordingly, this change of representative is reflected above. 

The issues of service connection for a gastrointestinal and depression disorders, an increased rating for rheumatoid arthritis, and entitlement to a 10 percent rating under 38 C.F.R. § 3.324, TDIU benefits and SMC are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran currently has hepatitis C.

2.  The preponderance of the evidence shows that symptoms associated with the claimed arthritis/arthralgia disorder are manifestations of the Veteran's service-connected rheumatoid arthritis and/or hepatitis disabilities and are contemplated by the rating criteria used for the evaluation of these disabilities.

3.  The evidence of record does not show that the Veteran has been diagnosed with active hepatitis of any type at any time during the appeal period; nor does the evidence of record demonstrate that his service-connected infectious hepatitis has been manifested by residuals of hepatitis infection consistent with chronic liver disease with intermittent fatigue, malaise, and anorexia, or incapacitating episodes having a total duration of at least one week, but less than two weeks, during a 12-month period.




								[Continued on Next Page]
CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  As the claimed arthritis/arthralgias disorder encompasses the same symptomatology of, and cannot be separated from, the Veteran's service-connected rheumatoid arthritis disability - and the Veteran has already been fully compensated for his arthritis disability - there remain no allegations of error of fact or law for appellate consideration with regards to the claim for service connection for a separate arthritis/arthralgias disorder; therefore, the claim is dismissed.  38 U.S.C.A. § 7105(d) (West 2002).

3.  The criteria for a compensable disability rating for infectious hepatitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.3, 4.6, 4.114, Diagnostic Code 7345 (2011)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011) requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the information and evidence necessary to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to provide; and (3) that the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

However, in Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the United States Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

With respect to increased rating claim, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

By letters dated in December 2002, March 2004, June 2004, January 2005, May 2006, July 2006, June 2007, and December 2007, the Veteran was notified of the information and evidence necessary to substantiate his claims.  VA told the Veteran what information he needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that VA has satisfied the requirements of the VCAA.  

VA satisfied the notice requirements under Dingess in the May 2006 and July 2006 notice letters, wherein VA informed the Veteran as to the type of evidence necessary to establish a disability rating or effective date.  Adequate notice has been provided to the Veteran prior to the transfer and certification of his case to the Board, and thus, compliance with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been met.  

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  He was provided appropriate VA medical examinations with regards to his claims.  There is no indication of any additional, relevant records that the RO failed to obtain.

In a July 2010 statement, the Veteran asserted that the VA examinations he was provided in April 2010 was inadequate with which to decide his orthopedic and hepatitis claims.  Essentially, he claimed that the nurse practitioner who performed the examinations did not have proper medical knowledge of the claimed disorders and was not qualified to perform the examinations.  

The Board has reviewed the April 2010 VA joints and liver examination reports and finds that the examinations appear to have been adequate.  The Board acknowledges the Veteran's assertion that this examination was inadequate because it was performed by a nurse practitioner rather than a specialist.  However, the Board is entitled to assume that the VA examiner performed an appropriate inspection of the Veteran, as is customary, and as reflected by the detailed clinical findings noted in the examiner's report.  The examiner performed clinical assessments of the Veteran and there is no indication the examiner believed that further testing was necessary with respect to the claimed disorders.  Indeed, the Veteran underwent physical and diagnostic evaluations (to include laboratory testing), which showed no evidence of a current hepatitis infection.  The April 2010 VA examiner reviewed the results from these clinical assessments, as well as the Veteran's claims file and lay statements, in rendering opinions with respect to the claimed disorders.  Thereafter, the April 2010 VA examination results and examiner's opinions were reviewed and countersigned by a VA physician.  Given these factors, the April 2010 VA examinations are more than sufficient with which to decide the Veteran's claims.  Although the Veteran may disagree with the opinions set forth in the examination reports, there is no indication of any inadequacies with the April 2010 examinations.  In view of the laboratory data indicating no evidence of a current hepatitis infection, and the involvement of a nurse practitioner and VA physician, the Board does not find that the involvement of a hepatologist under the circumstances of this case is necessary or would be helpful.  The United States Court of Appeals for Veterans Claims (Court) has held that "there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties."  See Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting U.S. v. Chem. Foundation, Inc., 272 U.S. 1, 14-15, 71 L.Ed. 131 47 S.Ct. 1 (1996)); see also Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) ("[t]he [presumption of regularity] doctrine this allows courts to presume that what appears regular is regular, the burden shifting to the attacker to show the contrary").  Unless rebutted by clear evidence to the contrary, VA is entitled to the benefit of this presumption.  Id.  The Veteran has not offered any competent or credible evidence to rebut the clinical findings and opinions from the April 2010 examinations, other than his lay beliefs that the examiner was inadequate.  The Board finds that the Veteran has not met his burden of rebutting the presumption of regularity with regards to the April 2010 VA joints and liver examinations, and that the examination reports obtained are adequate for the purpose of deciding the Veteran's claims.  On this record, the Board finds that the duty to assist has been met as there is no reasonable possibility that any further assistance to the Veteran would be capable of substantiating his claims.  38 U.S.C.A. § 5.103A.

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.    


Legal Criteria for Service Connection

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain "chronic" diseases, such as arthritis, may also be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

After determining that all relevant evidence has been obtained, the Board must then assess the credibility and probative value of proffered evidence of record as a whole.  See 38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the instant claims.

Hepatitis C

The Veteran claims that he currently suffers from hepatitis C as a result of his military service.  He asserts that he was diagnosed with the disorder while on active duty and that he has continued to experience residual symptomatology as a result of the disorder.  Having reviewed the evidence of record in light of relevant laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Regrettably, the appeal must be denied.

Service treatment records associated with the claims file show that the Veteran was diagnosed with infectious hepatitis in September 1956.  (The Board notes that the Veteran is currently service-connected for infectious hepatitis, non-hepatitis C.)  A subsequent March 1957 Physical Evaluation Board (PEB) report of medical examination shows that the clinical evaluation of the endocrine system, as well as the abdomen and viscera, was generally normal.

Post-military VA medical records reflect that the Veteran underwent diagnostic testing for his claimed hepatitis disorder.  VA records dated in August and October of 1995 reveal that the Veteran's laboratory studies were positive for hepatitis C antibodies.  He was diagnosed with chronic hepatitis C in January 2000.  This diagnosis was confirmed during a May 2000 VA liver, gall bladder, and pancreas examination.

Subsequent VA medical records reveal additional assessments of the Veteran's hepatitis C virus.  In a May 2001 VA treatment record, a VA physician essentially noted that the Veteran's hepatitis C ribonucleic acid (RNA) was less than 600 and that it was probable that the Veteran was immune to hepatitis C.  However, he indicated that this needed to be confirmed.  The Veteran was seen again during a hepatology consultation in October 2003.  The examiner noted that his last liver enzyme tests were normal and that his hepatitis C RNA was undetectable when last checked.  The Veteran underwent laboratory testing of his blood.  In November 2003, the VA examiner determined that the Veteran did not have hepatitis C; she explained that three separate hepatitis C RNA determinations conducting during the years were negative and that the Veteran's liver enzymes were also normal.  

In March 2004, the Veteran filed his claimed for service connection for hepatitis C.  He asserted that service connection was warranted for all conditions secondary to and/or resulting from his in-service hepatitis infection.  In subsequent statements, he relayed that at the time of his in-service infection, diagnostic testing was unable to identify the exact type of hepatitis he contracted.  Thus, he essentially claimed that he should be service connected for all disorders resulting from and related to hepatitis.  

In May 2004, the Veteran underwent a VA liver examination, at which time he was noted to have a medical history significant for previous hepatitis A, B, and C diagnoses.  The Veteran underwent a physical examination, but did not undergo any laboratory assessments or other clinical examinations.  Following the physical examination, the assessment was chronic hepatitis, primarily hepatitis C, which the examiner commented was well documented in the VA medical records.

In June 2004, the RO requested that the May 2004 VA examiner review the Veteran's claim file and provide confirmation of the Veteran's hepatitis C diagnosis.  In so doing, the RO noted that while he was determined not to have hepatitis C by a VA physician in November 2003, the May 2004 examiner rendered a diagnosis of hepatitis C.  In an June 2004 addendum report, the May 2004 examiner reported his review of the Veteran's medical records, and noted that hepatitis C antibody tests completed in August 1995 and October 1995 were positive.  A Recombinant ImmunoBlot Assay (RIBA) determination conducted in March 1996 was interpreted as intermediate.  Hepatitis C Polymerase Chain Reaction tests (HCV PCR) completed in January 2000 were less than 0.50 of the normal reference range, being less than 10 International Units per ml.  He also noted that HCV PCR tests done in April 2001 and November 2001 were both less than 600 International Units per ml.  Based on this, the examiner stated that there was evidence that the Veteran has had hepatitis C, although he admittedly had low titers and some indeterminate laboratory evaluations.  Given that a VA hepatologist concluded that the Veteran does not have hepatitis C, and in the presence of some laboratory abnormalities suggestive of exposure to the virus, the examiner recommended an additional examination to specifically address this issue.

The Veteran's claims file was reviewed by a different VA examiner in July 2004 for the purpose of providing further clarification with regards to his hepatitis C diagnosis and to provide the Veteran with further evaluation of the claimed disorder.  The VA examiner noted that he was diagnosed with hepatitis while on active duty.  He also noted that the Veteran's most recent blood work showed all of his liver function tests were completely normal.  His review of the claims file revealed that older laboratory tests showed that the Veteran had hepatitis A antibodies, which indicated that he had hepatitis A at some time in the distant past.  The examiner further noted that the Veteran had hepatitis B surface antibody at a titer of greater than 100, but with a negative hepatitis B surface antigen.  According to the examiner, this meant that he had hepatitis B in the past but that he was not currently infected.  He acknowledged the Veteran's prior positive hepatitis C tests.  However, he noted that at least two of the tests of hepatitis C virus RNA quantitative were less than 600; based on this, he concluded that the Veteran was among the very small percentage of people who have had hepatitis C but are no longer infected.  The examiner relayed that the recent imaging studies of the Veteran's liver appeared normal and that his blood work conducted in 2003 showed normal liver function tests.  The examiner's impression was a history of hepatitis A, B, and C, with no evidence of active hepatitis C at this time.  Although he had no evidence hepatitis C, the examiner indicated that for completeness, the Veteran would again undergo hepatitis C viral RNA quantitative testing, for which the examiner would provided an addendum opinion.

In an August 2004 addendum to the July 2004 VA examination report, the July 2004 examiner stated that the Veteran's follow up hepatitis C virus RNA quantitative Polymerase Chain Reaction  (PCR) test revealed that none was detected.  Therefore, he concluded that the Veteran did not have hepatitis C.

As directed by the January 2010 Board Remand, the Veteran was afforded an additional VA liver examination in April 2010 for the purpose of clarifying the exact nature and etiology of the claimed hepatitis C disorder.  The VA examiner noted her review of the Veteran's claims file, to include the Veteran's service treatment records showing that he was diagnosed with hepatitis in 1956.  The Veteran reported experiencing pain in his right upper quadrant.  He underwent a physical assessment, which revealed a normal abdominal examination.  There were no signs of liver disease.  The Veteran underwent contemporaneous laboratory testing, which showed that the RIBA was indeterminate and the reference was negative; it was noted that this remained unchanged.  Following the clinical examination and claims file review, the Veteran was diagnosed with hepatitis C, date unknown.  The examiner noted that the July 2004 VA examiner determined that the Veteran was no longer infected based on two hepatitis C RNA quantitative of less than 600.  She concluded that the Veteran does not have active hepatitis C and has not had the disorder at any point since the receipt of his claim in March 2004.  

The examiner went on to explain that testing for hepatitis C may give "false positive" results.  She stated that this was most likely considered in people who lack risk factors for hepatitis C, and she noted that the Veteran did not have any of these risk factors.  The examiner stated that a second test could be done to verify the original results.  If the RIBA test is positive, it shows that the person had probably been infected with hepatitis C.  She noted that the Veteran's RIBA test was noted to be indeterminate.  His April 2001 hepatitis C virus RNA quantitative PCR was reported as "<615 IC," which meant that the quantitative test could not measure the hepatitis C virus.  The examiner stated that this may mean that there was no detectable hepatitis C RNA at all, but that it may also mean that the level of the virus was just too low for the test to detect.  She noted that a second test was ordered in July 2004 and was reported as non detected.  She concluded that the symptoms the Veteran had in the military were not consistent with hepatitis C.  The examiner again acknowledged that the Veteran was diagnosed with hepatitis during his military service, but noted that it was unknown whether he had hepatitis A or hepatitis B.  

Having carefully considered the Veteran's claim in light of the record and the applicable law, the Board finds that the weight of the evidence is against the claim, as there is no competent medical evidence that the Veteran currently has an active hepatitis C infection.  The record fails to show any evidence that the Veteran had active hepatitis C at any time since he filed his claim for service connection in March 2004.  The Board acknowledges that the Veteran's service treatment records establish only that he had infectious hepatitis during service, for which he is currently service-connected.  However, the weight of the evidence does not show that the Veteran had a hepatitis C disability at any point during the period on appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (noting that, because the requirement of a current disability is satisfied when there is a disability when a claim for it is filed or at any time during the pendency of such claim, service connection may be granted even though a disability resolves prior to adjudication).  As the objective medical evidence does not indicate a currently diagnosed disorder, the Board does not even reach the question of whether the claimed hepatitis C is related to the Veteran's military service.

Essentially, the medical evidence in this case does not include objective findings associated with a hepatitis C diagnosis at any time since the Veteran filed his claim in March 2004.  While medical records dated prior to this time show that he was diagnosed with hepatitis C in 1995 and 2000, there is no objective medical evidence of an active hepatitis C diagnosis at any time during the pendency of the Veteran's claim.  The Board acknowledges that the May 2004 VA examiner initially diagnosed with the Veteran with hepatitis C.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  

Here, the Board finds that the May 2004 hepatitis C diagnosis lacks probative value because it was not supported by any objective evidence or clinical test results and was not apparent on the diagnostic tests performed in November 2003, July 2004 and April 2010.  See Nieves-Rodriguez v. Peak, 22 Vet. App. 295 (2008) (holding that a VA medical examination is not entitled to any weight if it contains only data and conclusion without reasoning/rationale).  As explained above, diagnostic testing performed in November 2003, July 2004, and April 2010 failed to show objective evidence of an active hepatitis C disorder.  Moreover, it does not appear that the May 2004 diagnosis was rendered based on a review of the Veteran's complete medical records or that it is supported by any clinical evidence.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 299, 301 (2008) ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.") quoting Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Skylar v. Brown, 5 Vet. App. 140 (1993).  Additionally, the Board highlights that the May 2004 VA examiner indicated in June 2004 that additional testing was required to determine whether the Veteran actually had hepatitis C.  Given these facts, the Board finds that the May 2004 diagnosis of hepatitis C lacks probative value.

In contrast, the Board finds highly probative the July 2004 and April 2010 VA examiner's opinions, which upon clinical and diagnostic testing of the Veteran and a review of the claims file, essentially determined that the Veteran did not have active hepatitis C.  These opinions are considered highly probative as they are definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationales.  Accordingly, the opinions are found to carry significant probative weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Nieves-Rodriguez, 22 Vet. App. at 299-301; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The United States Court of Appeals for the Federal Circuit has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  "[I]t is not error for the BVA to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reason or bases.  It is the responsibility of the BVA, . . . to assess the credibility and weight to be given to evidence."  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As the July 2004 and April 2010 VA examinations constitute the most complete and thorough clinical assessments and review of the claims file, the Board gives the conclusions reached by the July 2004 and April 2010 examiners as to a lack of hepatitis C greater weight, as compared to the May 2004 VA examiner's conclusions.  

In reaching the above determination, the Board recognizes the Veteran's complaints of right upper quadrant pain.  The preponderance of the objective medical evidence, however, does not show that he has been diagnosed with the claimed hepatitis disorder during the pendency of the claim.  To the extent the medical evidence of record contains complaints, treatment, or a diagnosis of pain, the Board notes that pain alone, without a diagnosed related medical condition, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

While the Veteran appears to have had infectious hepatitis in service and possibly hepatitis C prior to when he filed the present claim, there is no evidence that he currently suffers from active hepatitis or any related liver disease or dysfunction.  As to his assertion of current hepatitis C, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Furthermore, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Examples of the kind of medical condition that a layperson is competent to identify are found in Barr (varicose veins) and in Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flat feet).  An example of the kind of medical condition of which a layperson is not competent to identify is found in Layno v. Brown, 6 Vet. App. 465, 469 (1994) (bronchial asthma).  Hepatitis clearly falls into the latter class.  Hence, the Veteran's statements that he currently has active hepatitis are not competent evidence.

No competent evidence of record shows that the Veteran currently has hepatitis or has had hepatitis at any time since filing his claim.  As stated above, a service connection claim must be accompanied by evidence which establishes that the Veteran currently has the claimed disability.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of present hepatitis, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Because the preponderance of the evidence shows that the Veteran does not have active hepatitis, service connection for hepatitis C cannot be granted and his claim must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  See Gilbert, 1 Vet. App. at 53.  

Arthritis/Arthralgias

The Veteran claims that service connection is warranted for his currently diagnosed arthritis conditions.  He claims that he has arthritis related to an in-service diagnosis of infectious hepatitis.  According to the Veteran, he experienced joint pain and orthopedic symptomatology when he was diagnosed with hepatitis while on active duty, at which time he was misdiagnosed with rheumatoid arthritis.  He maintains that he actually suffered from hepatitis-related arthritis and that he has experienced symptomatology of this disorder ever since his military service.  

The Veteran's service treatment records show that he was diagnosed with infectious hepatitis in September 1956.  Service treatment records associated with the in-patient treatment of his condition document his complaints of swelling in his right foot, left ankle and toes, knees, and hips.  His symptomatology was initially identified as gout and was noted to have subsided in November 1956.  In December 1956, he complained of pain in his hips and ankles and stiffness in multiple joints, and was noted to have a history infectious hepatitis with swelling in the months prior.  The associated physical examination revealed slight swelling of the ankles.  He underwent an X-ray examination, which was negative for evidence of any abnormalities of the major joints and the physical examination only revealed slight swelling of his ankles.  The examiner determined that the clinical findings confirmed that the Veteran did not actually have gout but instead had early rheumatoid arthritis.  However the examiner noted that he did not have any objective evidence of rheumatoid arthritis at that time.  The Veteran underwent a medical examination in March 1957 in connection with a PEB and was again diagnosed with rheumatoid arthritis.  

The Veteran was granted service connection for rheumatoid arthritis by way of a June 1957 rating decision.  Subsequent, VA and private medical records reveal, as discussed further below, that the Veteran does not currently suffer from rheumatoid arthritis.  

Included in the claims file is a March 1995 private examination report documenting the Veteran's report of orthopedic pain.  He reported a ten year history of soft tissue swelling of the right foot, knees, right thumb, and bilateral hips.  The Veteran indicated that he was diagnosed with gout while in the military, which he reported was later changed to rheumatic fever and then arthritis.  The Veteran was diagnosed with degenerative joint disease (DJD).  However, the exact joint(s) affected were not specified.

VA and private medical records show treatment for the Veteran's orthopedic symptomatology.  A March 1995 private examination report documents his report of a ten year history of swelling of his right foot, right thumb, and bilateral hips, as well as his in-service history of arthritis.  He underwent a clinical assessment and was diagnosed with DJD, without specification as to the joints affected.  An August 1995 VA radiology report shows that the Veteran was assessed with early osteoarthritis of the bilateral knees and bilateral hips.  Subsequent VA treatment records show a diagnosis of DJD of the bilateral knees.  

In support of his claim, the Veteran submitted a March 2000 letter from his private physician E.B.S., M.D.  Dr. E.B.S. opined that the Veteran's 1956 medical problems, including arthralgia and swollen joints, were caused by hepatitis B.  He relayed that the Veteran was tentatively diagnosed with rheumatoid arthritis and that he was later diagnosed with hepatitis B.  

The Veteran underwent a VA joints examination in May 2000, at which time his available VA medical records were reviewed.  The Veteran reported having migratory arthralgias that affected his knees, hips, and ankles.  The examiner noted that his VA medical records show a medical history significant for osteoarthritis of the bilateral knees and hips.  The Veteran underwent a clinical examination and was diagnosed with migratory monarticular arthralgias associated with chronic hepatitis B and C.    

The Veteran submitted a July 2000 letter from his VA treating physician in support of his claim.  The physician essentially opined that the Veteran's hepatitis B and C are more likely than not the cause of his monarticular arthralgias. 

In April 2001, the Veteran underwent a VA examination in association with his claim for an increased disability rating for his service-connected disabilities.  His claims file was reviewed.  Following a clinical examination, he was diagnosed with migratory monarticular arthralgias associated with hepatitis C and with DJD of the bilateral knees.  He was also diagnosed with a past history of infection with hepatitis B, now resolved, with immune status since 1995.  

The Veteran underwent an additional VA joints examination in May 2004 and he reiterated his reports of orthopedic symptomatology.  The examiner documented the Veteran's report of an in-service illness associated with nausea, vomiting, jaundice, swelling and pain of multiple joints.  According to the Veteran, he was told that he had severe arthritis secondary to viral hepatitis.  He reported having continued severe and diffuse joint pain following his discharge.  The Veteran underwent a physical examination and was diagnosed with arthritis, primarily of the ankles, knees, hips, and hands.  The examiner highlighted that his review of the Veteran's service treatment records revealed significant arthritis during his military service, with arthritic pain and swelling.  The examiner essentially opined that the Veteran's condition was a direct result of the Veteran's active duty service-connected, viral-related arthritis.  

In June 2004, the RO requested clarification from the May 2004 examiner with regards to his opinion relating the Veteran's arthritis to in-service hepatitis C.  Specifically, the RO asked the examiner to provide scientific or medical evidence to support his conclusion that hepatitis causes osteoarthritis, as there was no evidence of inflammatory arthritis.  The RO highlighted that the most recent VA medical evidence dated in November 2003 indicated that the Veteran did not presently have hepatitis B or C.

In a June 2004 addendum, the May 2004 examiner stated that he reviewed the Veteran's claims file at the request of the RO to provide further support of his previous determinations.  The examiner concluded that there was no evidence of osteoarthritis.  He stated that there was evidence by examination and by history of multiple arthritic symptoms suggestive of arthritis, which he stated was "inflammatory by definition."  The examiner also noted his review of the medical journal article related to hepatitis C-related arthritis that he previously identified.  He stated that he did an extensive examination of the Veteran's joints.  However, he acknowledged that since the Veteran's VA medical records indicated that he did not have hepatitis C, he recommended an additional examination to address whether his arthritic symptoms were secondary to an arthritis caused by hepatitis C.  He stood by his May 2004 assessment and deferred to the subsequent VA examination and examiner to make the final determination.  

The Veteran underwent a VA joints examination in April 2010, and his entire claims file was reviewed by the VA examiner.  The Veteran reported having orthopedic symptomatology in service, which he essentially reported was misdiagnosed as rheumatoid arthritis.  He was also noted to have an in-service history of hepatitis, and a previous history of hepatitis A, B, and C.  The Veteran underwent a clinical examination, after which he was diagnosed with DJD of the bilateral shoulders, knees, and ankles.  The examiner opined that the Veteran's DJD was not caused by or the result of his military service, including any residuals of hepatitis.  She essentially determined, based on the medical evidence and the clinical examination, that the Veteran did not have hepatitis C and that the evidence showed an immunity to hepatitis A and B.  The examiner noted that DJD may be associated with prior joint injuries, the aging process, and "wear and tear."    

Having reviewed the evidence of record, the Board finds that service connection for an arthritis/arthralgias disorder (as separate from the Veteran's currently service-connected rheumatoid arthritis disability) is not warranted.  Essentially, the weight of the medical evidence indicates that the Veteran's symptoms of arthritis/arthralgias are manifestations of his currently service-connected arthritis disability.  Indeed, the Veteran has consistently reported, and as indicated by the preponderance of the medical evidence, that his current arthritic symptoms stem from his in-service orthopedic symptomatology following his hepatitis infection.  As explained above, the claims file includes multiple medical opinions from Dr. E.B.S, and the May 2000, July 2000, and May 2004 VA examiners relating the Veteran's arthralgias and arthritis diagnoses to his in-service hepatitis infection and associated orthopedic symptomatology.  Thus, to the extent that arthritis and arthralgia have been complained of or otherwise documented, the Board finds that this is part and parcel of the Veteran's service-connected arthritis disability.  Accordingly, service connection is not warranted on an independent basis in this case for arthritis/arthralgias.  

It is important to recognize that the Veteran may not be entitled to be doubly compensated for the same disability.  The evaluation of the same disability under various diagnoses is to be avoided, as is the evaluation of the same manifestation under different diagnoses.  38 C.F.R. 4.14; Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).  Absent evidence of an arthritis/arthralgia disorder with distinct symptomatology from his service-connected rheumatoid arthritis, consideration of service connection for an arthritis/arthralgia based on the same in-service occurrence and symptomatology is not warranted.  Such an action would amount to impermissible pyramiding.  38 C.F.R. § 4.14.  Again, the Board highlights that VA is prohibited from awarding disability benefits for two separate diagnoses that produce the same manifestations of a disability.

Furthermore, and as determined in the Remand below, given the preponderance  of the medical evidence discussed in the preceeding paragraphs, the Board finds that the Veteran's service-connected rheumatoid arthritis disability, currently rated under Diagnostic Code 5002 (rheumatoid arthritis), is more appropriately rated under Diagnostic Code 5003 for degenerative arthritis.  Essentially, the current manifestations of the Veteran's DJD and arthralgias of the bilateral shoulders, ankles, knees, hips, and hands will be contemplated by the rating criteria under the newly assigned Diagnostic Code 5003.  Thus, there is no prejudice to the Veteran in this instance.  Therefore, absent a clear distinction between the Veteran's current symptoms, service connection for arthritis/arthralgias is not warranted, as such an award would be duplicative of his already service-connected rheumatoid arthritis disability.  Accordingly, the Board finds that the claim of entitlement to service connection for arthritis/arthralgias must be dismissed because service connection has already been established for rheumatoid arthritis based on the same in-service occurrence and currently manifested by the same symptomatology.  38 U.S.C.A. § 7105.

Legal Criteria for Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "mild," "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Secretary shall give the benefit of the doubt to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the instant claims.

Infectious Hepatitis (Non-C type)

The Veteran maintains that his service-connected infectious hepatitis disability is more severe than what is reflected by the currently assigned noncompensable disability rating.  By way of brief history, the Veteran was awarded service connection for infectious hepatitis by way of a June 1957 rating decision.  In December 2002 the Veteran filed a claim for an increased rating, which is currently on appeal.

The Veteran's hepatitis disability is current rated under Diagnostic Code 7345, which provides the rating criteria for chronic liver disease without cirrhosis.  Under this diagnostic code, chronic liver disease with intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period, is rated 10 percent disabling.  Chronic liver disease with daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period, is rated 20 percent disabling.  A 40 percent evaluation is assigned in cases of daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  A 60 percent evaluation is warranted for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  Finally, a maximum 100 percent evaluation is assigned in cases of near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  38 C.F.R. § 4.114, Code 7345.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

Note (1) to Diagnostic Code 7345 provides that sequelae, such as cirrhosis or malignancy of the liver, is to be rated under an appropriate diagnostic code, but not to use the same signs and symptoms as the basis for rating under Diagnostic Code 7354 and under a diagnostic code for sequelae.  Note (2) to Diagnostic Code 7345 defines an "incapacitating episode" as "a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician."  Note (3) indicates that hepatitis B infection must be confirmed by serologic testing.  38 C.F.R. § 4.114.

In April 2001, the Veteran underwent a VA examination to assess his service-connected hepatitis disability.  The examiner noted that the Veteran was diagnosed with hepatitis B in 1953.  At the time of the examination, the Veteran complained of nausea, which was associated with colicky abdominal pain.  He stated that his abdominal pain and nausea were primarily due to the types of food he ate.  He denied experiencing generalized fatigue and muscular weakness, but reported a generalized lack of endurance due to his chronic illness.  The physical examination of the abdomen revealed stable abdominal girth.  Active bowel sounds were noted in all four quadrants and were normal in frequency and consistency.  The Veteran's liver spanned 10 cm, and was smooth and nontender.  Laboratory evaluations revealed that the core antibody for hepatitis B was positive, indicating an immunity to hepatitis B.  The examiner noted that laboratory studies conducted in August 1995 also indicated that the hepatitis B antigen was not detected and that the surface antibody was positive, which he again stated indicated immunity.  The liver studies were normal.  The examiner noted the results of a February 2001 computed tomography (CT) scan of the Veteran's abdomen, which was negative for evidence of a pancreatic mass and a relatively stable dilated biliary system.  Based on the examination results, the Veteran was diagnosed with past history of infection with hepatitis B, resolved with immune status since at least 1995.  

In May 2004, the Veteran underwent a VA liver examination for his service-connected hepatitis disability.  The examiner noted his review of the Veteran's medical history, to include a previous history of hepatitis A, B, and C diagnoses.  The Veteran underwent a physical examination, which revealed no acites and no appreciable weight loss or weight gain in the past year.  The Veteran denied experiencing hematemesis or melena.  His abdomen was of normal configuration with slight central obesity.  There was no palpable organomegaly or tenderness.  His liver was approximately 14 cm in span.  There were no abdominal varicosities.  

The claims file was reviewed by a second VA examiner in July 2004.  He highlighted that the Veteran's recent blood work showed that his liver function tests were completely normal.  The examiner also noted that older laboratory test revealed that the Veteran had hepatitis A and B in the past, but that he was not currently infected.  He also reported that the Veteran's recent imaging studies of his liver appeared normal and that his blood work from 2003 showed normal liver functioning tests.  Following the review of the medical evidence, the impression was a history of hepatitis, with markers to prove exposure to hepatitis A, hepatitis B, and hepatitis C.  However, the examiner concluded that the Veteran did not have any current indication of hepatitis and that he did not have any evidence of chronic active hepatitis.  

The Veteran most recently underwent a VA examination in April 2010 for his requested increased disability rating.  The examiner indicated that she reviewed the claims file in conjunction with performing the examination.  She noted the Veteran's history of hepatitis diagnosis in 1956 during his military service.  The Veteran denied any reoccurrence of his in-service hepatitis, but reported experiencing pain in the right upper quadrant.  He denied any episodes of jaundice since his military service.  The Veteran reported experiencing nausea and vomiting, diarrhea, and bloating.  He indicated that he loss approximately fifteen pounds over the past year; however, the examiner noted that her review of the Veteran's medical records showed only a four pound weight loss over the previous eleven months.  The Veteran underwent a physical assessment, which revealed a normal abdominal examination.  Following the examination, the Veteran was diagnosed with hepatitis B, resolved; the Veteran had immunity based on laboratory reports.  She acknowledged the Veteran's reported gastrointestinal complaints, described as nausea and abdominal pain, but she concluded that these symptoms were not related to his service-connected hepatitis.  The examiner highlighted that the Veteran did not have chronic infectious hepatitis A or B; he was assessed as having a full recovery from his infectious hepatitis.  She indicated that she was unable to determine the etiology of his gastrointestinal symptoms  

Based on the foregoing, the Board finds that the evidence does not support entitlement to a compensable evaluation for the Veteran's service-connected infectious hepatitis.  The evidence dated from the time that the Veteran filed his claim for an increased rating does not show that he has chronic liver disease attributable to his in-service hepatitis.  Indeed, the evidence indicates that from 1995 the Veteran been assessed as having a hepatitis B immunity.  The April 2001 July 2004, and April 2010 VA examiners confirmed the Veteran's immune status and further reported that his liver studies were normal.  While the Veteran has reported experiencing nausea and abdominal pain during the pendency of his appeal, he himself attributed these symptoms in April 2001 to his diet.  Moreover, the April 2010 VA examiner concluded that the Veteran's gastrointestinal symptomatology were not attributable to his service-connected hepatitis disability.  The Board finds the April 2010 examiner's opinion to be highly probative in this regard, as it is definite and based on a thorough review of the claims file and a clinical examination of the Veteran.  Nieves-Rodriguez, 22 Vet. App. 295, 299-301; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Essentially, the medical evidence in this case demonstrates that the Veteran's hepatitis has been asymptomatic for almost the whole period of this claim.  Indeed, there is no objective evidence showing that the Veteran's disability is manifested by a chronic liver disease with intermittent fatigue, malaise and anorexia, or objective evidence that he has experienced incapacitating episodes at any point during the appeal period.  Though generalized lack of endurance was reported in April 2001, intermittent fatigue, malaise and anorexia were not found or noted in any medical records.  He has not been shown to have experienced any significant weight loss, as noted by the June 2004 and April 2010 VA examiners.  Additionally, there is no objective evidence showing that the Veteran experienced incapacitating episodes due to his service-connected hepatitis at any time during the appeal period.  Therefore, the disability picture does not more nearly approximate the criteria for a 10 percent rating under Diagnostic Code 7345.

In reaching the above determination, the Board again acknowledges the Veteran's complaints of fatigue, as well as his complaints of weight loss, nausea, and right upper quadrant pain.  However, the Board again highlights that several liver function tests completed during the period on appeal have all been normal.  Significantly, examinations of the Veteran's liver have not revealed any evidence of liver disease attributable to his service-connected hepatitis disability.  Without competent evidence of intermittent fatigue, malaise, and anorexia, or incapacitating episodes with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain having a total duration of at least one week but less than two during the past year, the criteria for a compensable rating for infectious hepatitis have not been met.

The Board acknowledges that the Veteran believes that an increased rating is warranted for his service-connected hepatitis disability.  In this case, the Veteran is competent to report his current symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1990).  He is not, however, competent to identify a specific level of disability relating to a hepatitis disability to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which his disability is evaluated.  The Board accords greater probative weight to the objective medical evidence of record.  

Additionally, the Board has considered whether any of the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.21.  In Thun v. Peake, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

As has been explained fully herein, the Board finds that the disability rating that has been upheld herein for the Veteran's infectious hepatitis disability contemplates the level of impairment reported by the Veteran, and there is no aspect of the Veteran's disability that is not contemplated by the schedular criteria.  Indeed, higher ratings are available for the claimed disability, but the Veteran's symptomatology with respect to his hepatitis disability simply does not meet the criteria for higher ratings at any time during the appeal period.  For these reasons, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In deciding the Veteran's increased rating claim, the Board has considered the determination in Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation at any time within the appeal periods.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disability in issue, such that an increased evaluation is warranted.

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for hepatitis C is denied.

As service connection for rheumatoid arthritis based on in-service hepatitis and orthopedic symptomatology is already in effect, the appeal on the issue of entitlement to service connection for arthritis/arthralgias based on the same in-service occurrence and manifestations is dismissed.

Entitlement to a compensable disability rating for service-connected infectious hepatitis is denied.


REMAND

Unfortunately, an additional remand is required with respect to the Veteran's remaining claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

Service Connection for Depression

With respect to this claim, the Veteran contends that his currently diagnosed psychiatric disorder is related to his service-connected hepatitis and arthritis disabilities.  After reviewing the medical evidence of record, however, the Board finds that additional development is needed prior to the adjudication of this claim.  Specifically, the claims file includes an April 2010 VA mental disorders examiner's opinion essentially that the Veteran's diagnosed depressive disorder was most likely caused by or a result of complications of his service-connected hepatitis and arthritis.  However, it is unclear whether this opinion is supported by the other medical evidence of record, as, thus far, the Veteran has not been found to have any compensable residuals of these service-connected disabilities.  The Board highlights that the most recent April 2010 VA liver examination revealed that the Veteran fully recovered from his in-service hepatitis infection.  Given the contradiction between the current severity of his service-connected disabilities and the April 2010 VA mental disorder examiner's opinion, the Board finds that an additional VA examination and opinion are needed to determine whether any residuals of the Veteran's service-connected hepatitis and arthritis disabilities are sufficient to provide an etiological basis for his depression disorder. 

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering a medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  As the medical evidence has raised questions regarding the etiology of the Veteran's depression and the veracity of the April 2010 VA examiner's opinion in this regard, the Veteran must be afforded an additional VA examination to determine the etiology of his claimed psychiatric disorder.
     
Service Connection for a Gastrointestinal Disorder

The Veteran maintains that he currently has a gastrointestinal disorder, manifested by diarrhea, that is related to his service-connected disabilities or that is otherwise related to his military service.  In the January 2010 Remand, the Board directed that the Veteran be afforded a gastrointestinal examination to assess the etiology of his claimed gastrointestinal disorder.  He was afforded a VA liver examiner in April 2010; however, it does not appear from the associated examination report that he underwent any clinical assessment to specifically address his claimed gastrointestinal disorder.  Following the liver examination, the examiner noted that the Veteran's medical records documented his symptoms of diarrhea since 2003, but determined that she was unable to relate this symptom to a chronic disease.  She commented that "it was beyond the scope of a Compensation and Pension examination to do a work up for diarrhea."  Here, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the Board does not find the April 2010 VA liver examination to be adequate with respect to the gastrointestinal disorder claim, as the VA examiner failed to adequately evaluate the Veteran for the claimed disorder.  Moreover, the examiner did not provide a detailed explanation as to why identification of the cause of the Veteran's diarrhea symptomatology was beyond the scope of the examination.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010) (finding that an opinion is inadequate with which to decide a claim when it is unclear whether the examiner lacks the expertise to render such an opinion, or whether some additional testing or information is needed, and possibly available, that would permit such an opinion).  Accordingly, the Veteran must be provided with an appropriate examination to assess the nature and etiology of his claimed gastrointestinal disorder.

Increased Disability Rating for Rheumatoid Arthritis

With respect to this claim, the Veteran maintains that a compensable rating is warranted for his service-connected arthritis disability.  As noted above, he essentially claims that he has been misdiagnosed with rheumatoid arthritis and that his service-connected disability should instead be rated under degenerative arthritis and arthralgias of the multiple joints.  Having reviewed the evidence of record, the Board finds that a remand is warranted in order to adequately evaluate the Veteran's service-connected arthritis disability under the appropriate diagnostic codes. 

By way of brief history, the Veteran was initially service-connected for rheumatoid arthritis by way of a June 1957 rating decision.  In granting benefits for this disability, the RO highlighted that the Veteran's service treatment records revealed treatment for infectious arthritis and gout, which was later diagnosed as rheumatoid arthritis of multiple joints.  As he was noted to have orthopedic symptomatology and residuals of hepatitis during a June 1957 VA examination, service connection for infections hepatitis and rheumatoid arthritis was granted.



Currently, the Veteran's service-connected rheumatoid arthritis disability is evaluated under Diagnostic Code 5002, which is the rating code for rheumatic arthritis.  Rheumatoid arthritis as an active process with constitutional manifestations associated with active joint involvement that is totally incapacitating is evaluated as 100 percent disabling.  When there is less symptomatology than the criteria for 100 percent rating but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods, a 60 percent evaluation is assigned.  Symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year are evaluated as 40 percent disabling.  One or two exacerbations a year in a well-established diagnosis is evaluated as 20 percent disabling.  For residuals such as limitation of motion or ankylosis, favorable or unfavorable, the disability is rated under the appropriate diagnostic codes for the specific joints involved.  38 C.F.R. § 4.71a, Code 5002.

In December 2002, the Veteran filed his claim for an increased rating for his service-connected arthritis disability.  However, objective medical evidence dated throughout the pendency of the appeal fails show that the Veteran currently has a diagnosis of rheumatoid arthritis.  The Veteran underwent VA examinations to assess his service-connected disability in May 2004 and April 2010 VA, at which time the VA examiners determined that there was no evidence of rheumatoid arthritis.  Instead, the objective medical evidence shows that he has been diagnosed with degenerative joint disease (DJD) and arthralgias of the bilateral ankles, knees, hips, hands, and shoulders.    

Given that the Veteran is not currently diagnosed with rheumatoid arthritis, the RO denied his claim for an increased rating for this disability in the April 2003 rating decision and has continued the denial of this claim in subsequent Statement of the Case and Supplemental Statements of the Case. 

However, the preponderance of the evidence in this case, as discussed above, indicates that the Veteran's in-service arthritis more closely approximates the rating criteria for degenerative arthritis, under Diagnostic Code 5003.  Resolving all doubt in the Veteran's favor, the medical evidence is in relative equipoise as to whether his currently diagnosed DJD and arthralgias of the multiple joints is related to his in-service arthritis and infectious hepatitis diagnoses.  Given this, the Veteran's service-connected, in-service arthritis disability must be evaluated under a different diagnostic code than the currently assigned Diagnostic Code 5002 for rheumatoid arthritis.  

As an initial matter, the Board has considered the implications of the change in diagnostic code for this disability and recognizes that any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  However, as explained above, the medical evidence indicates that the Veteran's in-service arthritis more closely approximates the criteria for degenerative arthritis.  The Board recognizes that the Veteran has been assigned a noncompensable rating for rheumatoid arthritis since March 1966, and thus this rating is considered protected.  See 38 C.F.R. § 3.951(b) (a rating must continuously be in effect for 20 years before it is protected).  Given that the Veteran's rating for rheumatoid arthritis is protected, this raises the question of whether the modification of the diagnostic code may be considered a severance.  This matter was recently addressed by the Federal Circuit Court.  See Read v. Shinseki, No. 2010-7100 (Fed. Cir. June 22, 2011).

Essentially, it has consistently been found that the protection afforded is to the disability and not the diagnostic code used to rate the disability.  See VAOPGCPREC 13-92 (modifications of the Diagnostic Code did not change the protected status of the disability).  Recognizing instances where the Board has rated a Veteran's disability under a different diagnostic code than previously rated, the Court has similarly indicated that there may be times when a change in diagnostic code is not equivalent to a severance.  See Gifford v. Brown, 6 Vet. App. 269, 271 (1994) (a simple, nonsubstantive administrative correction showing the injury causing disability was to a different part of the body than that reflected in the initial rating "did not result in a new rating or the severance of the old rating").  In the Read case, the Federal Circuit noted that the purpose of section 1159 was to protect Veterans with long-standing determinations of service connection from suddenly having that determination stripped.  It found that to determine that the change of the situs of the disability (or the diagnostic code associated with it) was a severance of one service connected disability and the establishment of another, where the cause of the disability and the resultant functional impairment were the same, would "ill-serve the purpose of the statute."  The Federal Circuit also found its view was consistent with the interpretation of the statute by VA General Counsel (in VAOPGCPREC 50-91 and 13-92) and by the Court of Appeals for Veterans Claims in Gifford v. Brown, 6 Vet. App. 269 (1994).  See Read v. Shinseki, No. 2010-7100 (Fed. Cir. June 22, 2011)

Finding that the change in diagnostic codes in this case does not constitute an impermissible severance, the Board also notes that the current assignment of separate ratings- representing limitation of motion and function of the bilateral ankles, knees, hips, hands, and shoulders caused by DJD and/or arthralgias- accurately and comprehensively reflects the nature of the Veteran's service-connected arthritis disability.  In this regard, it is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).  Accordingly, the Veteran's DJD and arthralgias of the bilateral ankles, knees, hands, and shoulders must be evaluated under all potentially applicable rating criteria relevant to degenerative arthritis and a limitation of motion and functioning of these affected joints.  See 38 C.F.R. § 4.71a.  

It would be premature at this juncture, however, to assign separate disability ratings for the Veteran's arthritis and arthralgia disabilities for the following reasons.  The Board again highlights that the RO has not given any consideration to the assignment of disability ratings for the Veteran's DJD and arthralgias of multiple joint under the appropriate diagnostic codes for degenerative arthritis and limitation of motion of the affected joints as set forth under 38 C.F.R. § 4.71a.  Thus, the RO has not discussed the specific criteria for separate disability ratings for each of the joints affected and has not properly evaluated all of the evidence of record with respect to the applicable diagnostic codes.  Moreover, the Veteran has not been provided with general notice as to the diagnostic codes relevant to his arthritis disabilities.  See Vazquez, supra.  As such, a remand is warranted so that the RO/AMC may properly address these issues.  

TDIU, SMC, and 10 Percent Rating Under 38 C.F.R. § 3.3.24 Claims

Again, the Board finds that the claims for a TDIU, SMC, a compensable rating under 38 C.F.R. § 3.324 are inextricably intertwined with the claims being remanded above.  Essentially, the grant of service connection for a gastrointestinal disorder and the assignment of disability ratings for the Veteran's arthritis and arthralgia disabilities may have an impact on whether he is entitled to TDIU or SMC benefits, as well as a compensable rating under 38 C.F.R. § 3.324.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Accordingly, these claims must be remanded along with the claim for service connection for a gastrointestinal disorder and the claim for an increased rating for arthritis.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for an appropriate VA examination in order to determine the nature, extent, and etiology of his current psychiatric disorder, to include depression.  All indicated tests or studies deemed necessary for an accurate assessment should be conducted.  The claims file and a copy of this Remand must be made available to the examiner.

The examiner shall identify all psychiatric disorders found to be present.  For all diagnoses made, the examiner shall offer an opinion as to the following:

(a)  Whether it is at least as likely as not that any diagnosed psychiatric disorder is related to a service-connected disability? Why or why not?  

(i) In this regard, the examination and opinion shall address, in relevant part, the prior opinion linking the Veteran's depression to service-connected infectious hepatitis even though no compensable symptoms had been manifested.  Should the examiner agree April 2010 opinion linking a current psychiatric disorder to noncompensable service-connected infectious hepatitis, the examiner shall fully explain the rationale therefore.

(b)  Whether it is at least as likely as not that any diagnosed psychiatric disorder is otherwise related to the Veteran's military service?  Why or why not?

In providing the requested opinions, the examiner must acknowledge and discuss any statements made by the Veteran as to a continuity of psychiatric symptomatology.

The examiner must clearly outline the rationale and discuss the medical principles involved for any opinion expressed.  In providing the opinions, the examiner must consider and reconcile any additional opinions of record or any contradictory evidence regarding the above.  If the requested medical opinions cannot be given, the examiner should state the reason why (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  


2.  The RO/AMC shall schedule the Veteran for an appropriate VA examination in order to determine the nature, extent, and etiology of the claimed gastrointestinal disorder, claimed as diarrhea.  All indicated tests or studies deemed necessary for an accurate assessment should be conducted.  The claims file and a copy of this Remand must be made available to the examiner.

The examiner shall identify all gastrointestinal disorders found to be present.  For all diagnoses made, the examiner shall offer an opinion as to the following:

(a)  Whether it is at least as likely as not that any diagnosed gastrointestinal disorder is related to a service-connected disability?  Why or why not?

(b)  Whether it is at least as likely as not that any diagnosed gastrointestinal disorder is otherwise related to the Veteran's military service?  Why or why not?

In providing the requested opinions, the examiner must acknowledge and discuss the Veteran's competent statements as to the onset and continuity of gastrointestinal symptomatology and any gastrointestinal symptomatology documented in the Veteran's service treatment records.

The examiner must clearly outline the rationale and discuss the medical principles involved for any opinion expressed.  If the requested medical opinions cannot be given, the examiner should state the reason why (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).

3.  With respect to the claim for an increased-rating for arthritis, the RO/AMC shall review the claims file and undertake any additional development and notice requirements deemed necessary to accomplish the task of determining what, if any, separate ratings may be afforded.  This shall include specifically evaluating his service-connected arthritis of multiple joints under the appropriate codes for arthritis and limitation of motion of the specific joints affected.  In this regard, the RO/AMC shall also determine whether any outstanding medical records must be obtained and/or if any additional examinations are necessary.  All necessary development must be undertaken prior to further adjudication of the Veteran's claims.

4.  Thereafter, the RO/AMC shall readjudicate all of the Veteran's claims remaining on appeal, including the intertwined issues of TDIU, SMC, and a compensable rating under 38 C.F.R. § 3.324.  If any of the benefits sought on appeal are not granted, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




								[Continued on Next Page]
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


